Title: From John Adams to C. W. F. Dumas, 12 February 1781
From: Adams, John
To: Dumas, Charles William Frederic



Sir
Amsterdam Feb. 12. 1781

I have received yours of the 9 and 10th. of this month. The Resolution of Congress is printed and published in the publick Journal of Congress and of Course in all the American News papers, and all the other Newspapers of the World. Congress have a Secret Journal, in which, they enter every Thing that they mean to keep Secret, and a publick Journal which is printed every day. Whatever is inserted in this Congress mean and intend, Shall be made known immediately to all the World. Accordingly whatever any European Novellist can find, in this Journal is free Booty. It was necessary moreover that this Resolution Should be published in Europe without Loss of Time, for the Government of American Frigates, Privateers and Letters of Mark, who before this Resolution did not hold themselves bound by the armed Neutrality, any more than Spain does now towards Denmark. Moreover a Publication of it here was all the Use that could consistantly be made of it, at present as I have not received any Authenticated Copy of the Resolution other than the Journal.
I know not the Motives which Mr. De Neufville had in inviting you to Amsterdam, unless it was for the Sake of good Company, which is Motive enough. I am now very busy, in finishing my Plan of a Loan, when it is done, I will go to Leyden and either wait on you at the Hague, or ask the Favour of you to meet me at Leyden.
I have it not in my Power, at present, to do any Thing more than Mr. Franklin has done, that is refer you to Congress, respecting the Subject of Money. I think however, it will not be long before, Somebody or other will have Power, to decide upon that matter, here.

Pray have you a Cypher from Mr. Lovel? I have a long Letter from him, which is absolutely unintelligible to me, for want of his Cypher.
I have the Honour to be, with great Respect, sir your most humble servant

John Adams

